Dismiss and Opinion Filed August 13, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01048-CV

                           LESLIE EARL VOLLMER, Appellant
                                        V.
                          LINDA ROESSLER VOLLMER, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-11-17494-Y

                             MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis

       By postcard notice dated April 1, 2013, we informed appellant that the time for filing his

brief had expired. We directed him to file, within ten days, both his brief and an extension

motion. See TEX. R. APP. P. 10.1(a), 10.5(b); see also id. 38.6(d). We cautioned appellant that if

he failed to comply his appeal would be dismissed. See id. 38.8(a)(1). To date, appellant has

neither filed his brief nor otherwise communicated with the Court. Accordingly, we dismiss the

appeal. See id. 38.8(a)(1), 42.3(b).



                                                   /Molly Francis/
121048F.P05                                        MOLLY FRANCIS
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

LESLIE EARL VOLLMER, Appellant                    On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-01048-CV        V.                      Trial Court Cause No. DF-11-17494-Y.
                                                  Opinion delivered by Justice Francis.
LINDA ROESSLER VOLLMER, Appellee                  Justices O’Neill and Fillmore participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Linda Roessler Vollmer recover her costs, if any, of this
appeal from appellant Leslie Earl Vollmer.


Judgment entered August 13, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –2–